Citation Nr: 9901845	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty for five days in April 
1968, and on subsequent periods of inactive duty for 
training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for hearing loss because it developed as a result 
of his exposure to artillery and firearms noise while serving 
in the Illinois Army National Guard.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that with resolution of reasonable 
doubt in the veterans favor the evidence supports the 
veterans claim for service connection for bilateral 
sensorineural hearing loss.


FINDING OF FACT

The medical evidence creates a reasonable doubt regarding 
whether the veterans bilateral sensorineural hearing loss is 
due to noise exposure in service with the Army National 
Guard.

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred as a result 
of service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 1991); 
38 C.F.R. §§  3.6(a), 3.102.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hearing loss because it developed as a result 
of his exposure to artillery and firearms noise while serving 
in the Illinois Army National Guard.

The preliminary question before the Board is whether the 
appellant has presented a well-grounded claim for service 
connection.  The appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1998).  

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§  101(24), 1110; 38 C.F.R. § 3.6(a).  

According to the appellants DD Form 214, service personnel 
records, and a July 1996 VA Form 119 (Report of Contact), the 
veteran served on active duty for five days in April 1968, 
and on other periods of training in the Illinois Army 
National Guard.  

When examined for the Four Year Requirement in February 
1968 by P. M. Schmidt, M.D., of Galva, Illinois, the veteran 
denied any hearing loss or ear trouble.  The respective 
auditory thresholds were 15, 15, 15, and 30 at 500, 1000, 
2000 and 4000 hertz, bilaterally.  No available service 
medical records are directly associated with the veterans 
sole period of active service in April 1968.

A bilateral conductive hearing loss was first noted in 
December 1979 when the veteran underwent surgery for chronic 
serous otitis media at St. Marys Hospital at Galesburg, 
Illinois.  The veteran reportedly had reportedly presented on 
an office visit several weeks earlier with a draining right 
ear.  No occupational noise factors were noted.  An aeration 
tube was inserted in the right ear.  Notes from Peter 
Hauslein, M.D., show that the veteran was followed for the 
next several years for drainage in the right ear.  

In an August 1990 memorandum to the commander of his Army 
National Guard artillery battalion, the veteran said that he 
had discussed his hearing loss with his physician, who felt 
that the condition would not worsen in the future.  With his 
job as a First Sergeant, the veteran said that he did not 
work around noisy or loud equipment as he had in the past in 
other duties and he did not think his duties would be 
impaired.  

On his original compensation claim in November 1995, the 
veteran reported active service from April 7 to April 11, 
1969, and service in the Illinois Army National Guard from 
March 1954 to November 1995.  He stated that hearing loss had 
first been observed in 1983 at Galesburg Clinic.  

In December 1995, a VA examination was administered in 
connection with the veterans compensation claim.  The 
veteran reported an approximately 20-years history of hearing 
loss, bilaterally and a history of noise exposure while he 
was in the service due to artillery and firearms use.  
Audiological testing was performed.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
70
90
LEFT
40
45
60
85
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The audiogram was interpreted as showing a sloping 
sensorineural hearing loss.  The examining physician 
concluded that the hearing loss was consistent with noise 
exposure and/or presbycusis. The examiner noted that here 
appeared to by no active ear disease at the present time and 
no evidence of infection.  The problem with his ears appeared 
to be affecting the hearing only.  The physician concluded 
that it was quite possible that his noise exposure is due 
to his service in the military.  

The evidence of record confirms that the veteran currently 
has hearing loss, but does not establish that his hearing 
loss manifested during his period of active service.  His 
hearing loss was not diagnosed until 1979, approximately 
eleven years after his very brief period of active service.  
Although the hearing loss reported at that time was 
apparently associated with otitis media and was not linked to 
noise exposure, the veteran served in an Army National Guard 
artillery unit for many years.  The Board has no reason to 
doubt that he was exposed to loud noises, at least earlier in 
his career, as he has contended and variously reported both 
officially to his commander in 1990 and later to examining VA 
medical personnel.  The service department has not provided 
specific dates of active duty for training and inactive duty 
training over the veterans lengthy Army National Guard 
career.  Nevertheless, it may be conceded for purposes of 
well grounding this claim that the veteran was exposed to 
loud noises and thus was injured at least during inactive 
duty for training, such injury being capable of lay 
testimony.  Acoustic trauma as a cause of hearing loss, of 
course, may be recognized regardless of whether it occurred 
during active duty, active duty for training or inactive duty 
training.  

Although the VAs examining physician did not exclude 
presbycusis or aging as a causal factor, the hearing loss was 
not attributed to otitis media or other causes.  The 
impression was that it was quite possible the veterans 
hearing loss was due noise exposure from his military duties.  
The service department has not provided specific dates of 
active duty for training and inactive duty training over the 
veterans lengthy Army National Guard career, but it may be 
conceded for purposes of this claim that the veteran was 
exposed to loud noises and thus was injured at least 
during inactive duty for training to well ground his claim, 
such injury being capable of lay testimony.  Where the 
evidence is approximately balanced as to a material issuein 
this case whether the cause of the veterans hearing loss is 
due to service-related noise exposurethe benefit of the 
doubt must be resolved in the veterans favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of 
reasonable doubt in the veterans favor, service connection 
for sensorineural hearing loss is granted.  











ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  The appeal is allowed.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
